Citation Nr: 1602360	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  01-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the character of the Veteran's service from April 5, 1971 to August 6, 1973 is a bar to VA benefits based on that period.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Hill & Ponton, Attorneys at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  Service from April 5, 1971 to August 6, 1973 was characterized as under other than honorable conditions (OTH) due to an absence without official leave (AWOL).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.

On multiple occasions between August 2001 and November 2009, the Board remanded the appeal for further evidentiary development.  In a February 2012 decision, the Board found that the character of the Veteran's service from April 5, 1971 to August 6, 1973 is a bar to VA benefits; and the Board denied service connection for a psychiatric disorder, to include PTSD, and entitlement to TDIU.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In April 2013, 5the Court granted a Joint Motion for Remand (JMR), vacating and remanding the February 2012 Board decision for additional action consistent with the JMR.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran entered service in April 1968 at age 17, and was discharged under honorable conditions in February 1971; he reenlisted in February 1971 and, after a period of AWOL for more than 180 days, he received an OTH discharged in lieu of general court martial.

2.  The Veteran's OTH discharge was upgraded to honorable conditions in 1981 by the Army Discharge Review Board (ADRB).
 
3.  The Veteran served more 6 months in the Republic of Vietnam (RVN) and was wounded at least once.

4.  The Veteran's service, prior to his period of AWOL, was honest, faithful and of benefit to the Nation.

5.  There is credible evidence that the Veteran suffered from emotional and psychological problems during his military service, that he made multiple attempts to return to the RVN, and that he honestly believed he was awaiting orders to return to the RVN.

6.  Credible evidence, include statements and testimony before the Army Discharge Review Board (ADRB), reflects that the Veteran's wife burned his return airplane ticket/boarding pass for his return to the RVN, that she was bitter about the war and did not want him to return to the RVN; the Veteran's wife was treated for emotional problems at the same time and ultimately divorced the Veteran.

7.  The ADRB concluded that the Veteran had taken all reasonable efforts to return to the RVN, noting he had an unstable emotional condition along with his wife, that he had an awareness of an obligation to the Army, and that he believed he was awaiting orders or assistance to return to the RVN.

8.  The record establishes compelling circumstances to warrant the Veteran's prolonged unauthorized absence.

CONCLUSION OF LAW

The character of the Veteran's discharge for service from April 5, 1971, to August 6, 1973, is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12(c)(6), 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable disposition of the issue herein addressed, an exhaustive discussion of VA's compliance with these provisions is not necessary as there is no prejudice to the claimant.

Legal Criteria

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).

Benefits are not payable where the former service member was discharged or released, in pertinent part, by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  This bar applies to any person awarded an honorable or general discharge prior to October 8, 1977, under one of the programs listed in paragraph (h) of this section, and to any person who prior to October 8, 1977, had not otherwise established basic eligibility to receive Department of Veterans Affairs benefits.  The term "established basic eligibility to receive Department of Veterans Affairs benefits" means either a Department of Veterans Affairs determination that an other than honorable discharge was issued under conditions other than dishonorable, or an upgraded honorable or general discharge issued prior to October 8, 1977, under criteria other than those prescribed by one of the programs listed in paragraph (h) of this section.  The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.

(i)  Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.

(ii)  Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph the defense must go directly to the substantive issue of absence rather than to procedures, technicalities or formalities.

38 C.F.R. § 3.12(c)(6) (2015).

A discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions.

(1)  Acceptance of an undesirable discharge to escape trial by general court-martial. 

(2)  Mutiny or spying. 

(3)  An offense involving moral turpitude.  This includes, generally, conviction of a felony. 

(4)  Willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.

(5)  Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  Examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status.

38 C.F.R. § 3.12(d).
An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. § 1553, sets aside a bar to benefits imposed under paragraph (d), but not paragraph (c), of this section provided that:

(1)  The discharge is upgraded as a result of an individual case review;

(2)  The discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval or air service under conditions other than honorable; and

(3) Such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying an upgraded discharge.

38 C.F.R. § 3.12(g).

Unless a discharge review board established under 10 U.S.C. § 1553  determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section:

(1)  The President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974; or

(2)  The Department of Defense's special discharge review program effective April 5, 1977; or

(3)  Any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions. (Authority: 38 U.S.C. 5303(e)).  38 C.F.R. § 3.12(h).
Factual Background and Analysis

The Veteran enlisted in the US Army in March 1968.  At the time of his enlistment, he was 17 years old and had only two years of high school education.  See DD 214 (April 29, 1970); Education-General (August 11, 1975); VA Form 21-526 (January 22, 1982).

The record reflects that the Veteran served on active duty from April 3, 1968 to April 29, 1970.  He was stationed in Korea as a cannoneer.  He was struck by lightning while in Korea and subsequently experienced emotional and psychological problems.  Service treatment records reflect that the Veteran was admitted to a psychiatric ward from November to December 1968.  The Veteran was described as having "grabbed an M-14 [and] threatened to shoot anyone that came near him."  The Veteran reported that he had been "seeing angels" and "having thoughts about killing somebody" for two weeks at that time.  He was noted to have had "a 'hysterical' contracture of [his right] upper extremity" a few days prior to his hospitalization.  He was initially diagnosed with hysterical psychosis, later replaced with a diagnosis of emotional instability.  He was returned to duty to "give him another try [with] no access to weapons."  Upon his release from the hospital, the Veteran was tearful and "appear[ed] depressed."  In October 1969, during leave, the Veteran blacked out and lost control of the car he was driving; he reported that he had "been having mental collapses" and thought he had one while driving the car.  The Veteran was awarded a Certificate of Achievement by the XVIII Airborne Corps Artillery in May 1970.  See Military Personnel Record (July 28, 1999).  The Veteran was subsequently discharged under honorable conditions.

The Veteran reenlisted twice following his initial period of service.  During his final period of active duty from February 26, 1971 to August 6, 1973, the Veteran served in the Republic of Vietnam (RVN) for about 6 months and sustained a left leg wound during a rocket and mortar attack.  See Hearing Transcript (June 22, 1999).  His RVN tour was scheduled from May 9, 1971 through May 8, 1972, but the Veteran failed to return to the RVN following his leave to the US and was AWOL from October 22, 1971 until his arrest on May 31, 1973.
A September 1971 Armed Forces Examining and Entrance Station (AFEES) letter reflects that the Veteran reported to this station stating that he missed his flight and reported that he would catch the next available flight from Harrison to Chicago and onward to RVN-he noted that he would be late returning from leave.

A June 1973 written statement to the Veteran's commanding officer reflects that the Veteran reported losing his boarding pass so he could not board his flight back, and that he had undertaken actions to attempt a return to the RVN-these included contacting the Little Rock Air Force Base, contacting a civilian airline that offered a ticket he could not afford, and reaching out to the Army recruiters' offices.  He reported that he was told at the Army recruiters' offices that he should stay at home and await orders.

A June 1973 statement from the Veteran's commanding officer recommended that the Veteran be furnished an undesirable discharge, as there was "no useful purpose in retaining" the Veteran in the Army for a trial by court martial.  See Court Documents-General (Army Discharge Review Board) (October 30, 2013).  A July 30 1973 letter a staff judge advocate (SJA) at Fort Sill reflects that the SJA advised the commander that trial by court martial would result in a limited finding of guilt; a handwritten notation reflects that the Veteran would "get off and [be] retained if we try him."  A July 30, 1973 SJA legal opinion based on an Article 32 investigation under the Uniform Code of Military Justice indicated that no case for desertion could be made against the Veteran.

A November 1973 VA request for information indicates that the Veteran's service for the period from February 26, 1971 through August 6, 1973 was under other than honorable conditions.

Post-service medical records reflect, in a June 1980 report of telephone contact that a private physician, DRB, MD, reported that he had seen the Veteran for the first time in May 1980 and believed that the veteran was suffering from an untreated and undiagnosed illness dating back to his military service.  It was noted that the Veteran reported a history of hospitalizations during that time for emotional reasons.  It was also reported that, in Korea, the Veteran was struck by lightning and went into cardiac arrest.  He said that he had to be resuscitated and that there was a question of brain damage Dr. B stated that the Veteran was currently acutely depressed, which he felt had ignited in the Veteran an underlying chronic depression and a state of anxiety.  In a letter dated in June 1982, Dr. B stated that the Veteran was disabled from several viewpoints.  He noted that, physically, the Veteran had a shaking palsy of the right and associated neuro-muscular symptoms.  He added that, emotionally, the Veteran manifested one of the most clearly demarcated traumatic neuroses that he has seen.  He further stated that the Veteran's trauma emanated from his military service in Korea, Germany, and Vietnam.

In June 1981, the Veteran testified in connection with an application for an upgraded character of discharge before the Army Discharge Review Board (ADRB).  A summary of the hearing is associated with the ADRB records.  A November 1981, an ADRB decision recharacterized the Veteran's service as honorable.  The decision noted that the Veteran served more 6 months in Vietnam; was wounded at least once; appeared to have had mental or emotional problems at the time of his AWOL; and that he attempted to return to the RVN-he had contacted an AFEES station some 260 miles from his home, later phoned Fort Sill, and went to an Air Force installation to obtain a "hop back" to the West Coast to meet further transportation to the RVN.  The ADRB concluded that the Veteran had taken all reasonable efforts to return to the RVN, noting that he had an unstable emotional condition along with his wife, that he had an awareness of an obligation to the Army, and that he believed he was awaiting orders or assistance to return to the RVN.  The decision noted that, in regard to the July 1973 Fort Sill legal opinion (no case for desertion could be made against the Veteran), the investigation report was not associated with the Veteran's personnel file, but the members of the ADRB believed that the investigation report would support the Veteran's testimony that his wife burned his return plane ticket, that she was bitter about the war and did not want him to return to RVN, and that she was treated for emotional problems at this same time and ultimately divorced the Veteran.  The ADRB also noted that the Veteran's father, a career officer, had disowned him because of the AWOL.

Reports of VA examination dated in October 1982 reflect that the Veteran he was struck by lightning while on patrol in Korea and that he thought this occurred in 1969.  He also stated that he had a car wreck in 1969 while home on leave and had sustained a broken jaw.  The reports of examination noted that he had considerable difficulty remembering dates and places and that he was unable to give a good history.  The VA neuropsychiatric examiner concluded that the Veteran was severely impaired and stated that the Veteran's psychiatric state may very well have played a role in his being AWOL in service, noting that a stress neurosis during that time certainly might have precipitated his behavior.   A diagnosis was deferred and further psychiatric work-up was recommended in connection with VA hospitalization for observation and evaluation.  Again, the Veteran displayed himself as poor historian during VA hospitalization for observation and evaluation in January 1983.  Testing indicated depression and anxiety along with withdrawal.  Conversion disorder (hysterical neurosis conversion type and mixed personality disorder with schizoid and dependent and histrionic traits were the discharge diagnoses.

The Veteran received private medical treatment, to include from Dr. B, from 1980 to 1982 for several problems.  An undated report contains an impression of possible combat neurosis.  Subsequent VA records dated from 1998 to 2000 show diagnoses for PTSD and depression.

Report of VA examination dated in October 2007 addressed whether the Veteran suffered from any psychiatric disorder other than PTSD that was related to his military service prior to April 1971.  The examiner explained that a review of the Veteran's treatment records revealed that he had received multiple and wildly differing diagnoses by different examiners at different times.  As such, the examiner felt that it was virtually impossible to ascertain the nature of the specific psychiatric symptomatology that was secondary to the Veteran's military experiences.  The examiner further noted that the evidence of record was simply inadequate to allow one to offer an opinion without resorting to speculation.  The examiner concluded that there was no information that would allow him to arrive at another diagnosis aside from PTSD.  He explained that there was no evidence to indicate the presence of an organic mental disorder that would account for the Veteran's problems and that it appeared that all of the examiners of record simply relied on supposition.  Finally, the examiner noted that there did seem to be a number of factors in the Veteran's life that could account for current depression but that it was difficult to know the relationship between any current depression and events from the military.

A March 2009 private neuropsychological evaluation reflects a medical history of PTSD, depression, hysterical psychosis, conversion disorder and other psychiatric diagnoses.  The examiner diagnosed dementia, non-psychotic, secondary to general medical conditions, multiple traumatic brain injuries (per the Veteran's reported history) and atherothrombotic brain infarction (ABI) secondary to a lightning strike.

A December 2010 VA examination report reflects that the Veteran's history and neurocognitive profile is consistent with global encephalopathy.  The Veteran and his wife reported that his memory loss and tremors began immediately after the lightning strike.  The examiner concluded that the Veteran's pattern of performance and deficits across all domains were consistent with his reported history of lightning strike; that previous neuroimaging revealed ischemia in the frontal lobe while EEG and other neuroimaging findings were negative, but this was not uncommon with lightning strike injuries; and that Veteran's history of PTSD, panic attacks and general anxiety were consistent with the literature regarding the sequelae of a lightning strike.  A February 2011 neurological opinion concluded that the Veteran's tremors were psychogenic in nature, noting that they were absent when the Veteran was being observed without his knowledge.

The Veteran was AWOL for a continuous period in excess of 180 days.  Specifically, the Veteran in this case was AWOL from September 24, 1971 to May 31, 1973-a period totaling 585 days.  The Veteran explained in various statements to VA and treatment providers, as well as in ADRB testimony, that that he was AWOL because his wife had burned his boarding pass/plane ticket.  An August 2008 affidavit for VA and report of VA examination dated in March 2015 reflects the same explanation for his AWOL.

The Board has carefully considered the Veteran's reasons for going AWOL in light of his age, cultural background, educational level, and judgmental maturity and whether a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  See 38 C F R § 3 12(c)(6).  Furthermore the Board has carefully and sympathetically considered hardship or suffering incurred during overseas service in evaluating his state of mind at the time the prolonged AWOL period began.  See 38 C F R § 3 12(c)(6)(ii).  In view of this, the Board finds that the character of the Veteran's discharge from service is not a bar to VA benefits because the record establishes compelling circumstances to warrant the Veteran's prolonged unauthorized absence.  In this regard, the Board finds that the Veteran's service, prior to his period of AWOL, was honest, faithful and of benefit to the Nation; that there is credible evidence that the Veteran suffered from emotional and psychological problems during his military service, and that he attempted to return to the Republic of Vietnam (RVN).  Furthermore, there is credible evidence, including statements and testimony before the ADRB, reflecting that the Veteran's wife burned his return plane ticket or boarding pass, and that the Veteran's wife was treated for emotional problems at the same time and ultimately divorced the Veteran.  There is further persuasive medical evidence of record suggesting that the Veteran's mental state played a significant role in his AWOL.  The matter of whether the Veteran had a valid legal defense for the absence that would have precluded a conviction for AWOL is rendered moot.

Accordingly, the Board finds that the character of the discharge from service for April 5, 1971 to August 6, 1973 is not a bar to receipt of VA compensation benefits.


ORDER

The character of the Veteran's discharge from service is not a bar to VA benefits.


REMAND

In view of the favorable decision above, the Board finds that remand is necessary for readjudication of the claims for service connection for an acquired psychiatric disorder and entitlement to TDIU.

The Board observes that report of VA examination dated in March 2015 requires an addendum to clarify the examiner's findings.  In this regard, he should specifically state whether it is as likely as not (50 percent probability or greater) that the depressive disorder diagnosed in March 2015 was first manifested in service or otherwise related to an event, incident, or symptoms shown in service.  It is noted that there is other medical evidence of record dated in the 1980's diagnosing the Veteran with mental disorder linked to the Veteran's period of military service.  The examiner should address the favorable medical opinion in his addendum.

The VA medical opinion should support its conclusions with an analysis the Board may consider and weigh other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Furthermore, the medical report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301   (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  All updated relevant treatment records should be obtained and associated with the claims file.

2.  The Veteran should be provided an updated VCAA letter outlining the information or evidence necessary to establish his claims for service connection and TDIU.

3.  Report of VA examination dated in March 2015 should be returned to the examiner for an addendum.  All pertinent records in the claims files should be made available to and reviewed by the physician.  The physician should opine on the follow:

(a) Whether it is as likely as not (50 percent probability or greater) that the depressive disorder diagnosed on VA examination in March 2015 was first manifested in service or is otherwise etiologically related to an event, incident, or symptoms shown in service.

(b) Whether any other psychiatric or mental disorder shown during this appeal (i.e. since 1998) is as likely as not (50 percent probability or greater) related to service, to include the Veteran's history of being struck by lightning or symptoms of hysterical psychosis or emotional instability noted in service.

(c) Whether the Veteran met the criteria for a confirmed diagnosis of PTSD at any time during this appeal (i.e. since 1998) and

(i) If no, please explain; or 
(ii) If yes, whether PTSD is as likely as not related to service.

It is noted that there is medical evidence of record dated in the 1980's diagnosing the Veteran with mental disorder linked to the Veteran's period of military service.  The examiner should address the favorable medical opinion in his addendum and explain whether (or not) he agrees with that opinion.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

Reexamination of the Veteran is not necessary unless deemed necessary by the physician providing the medical opinion requested.

4.  Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case.

The Board intimates no opinion as to the final outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


